Judgment reversed upon the law and the facts, with costs, and judgment directed for defendants, with costs. The testimony and documentary proof lead us to the conclusion that the transaction complained of was not fraudulent. The transfer carried with it not exceeding $7,000 in property belonging to defendant Sam Kaner for the discharge of existing indebtedness considerably hi excess of that sum. There was a fair consideration given for this transfer within the provisions of section 272 of the Debtor and Creditor Law.* The arrangement was acquiesced in by all creditors except the plaintiff, and there is no basis for inferring wrongdoing from the fact that the creditors decided to have the business continued and to satisfy themselves out of future earnings if the business so warranted. Findings of fact and conclusions of law to the effect that the transaction was fraudulent and void as to the plaintiff or any creditor are reversed, and new findings and appropriate conclusions of law will be mado. Lazansky, P. J., Rich, Kapper, Seeger and Seudder, JJ., concur. Settle order on notice.

 Added by Laws of 1925, chap. 254.— [Rep.